SÍMXXNTON, Circuit Judge.
This is a petition praying that this court will rescind the decree heretofore passed, and that it will affirm the decree of the district court because of the insufficiency of the proof upon a point mentioned in the petition. The paper is wholly abnormal in its character. Tt is not a petition for rehearing, for it does not comply with any of the requisites prescribed by rule 29, 1 C. C. A. xxiii., 47 Fed. xiii. It is an argument applicable to a motion made after a rehearing had been granted. The petition cannot be entertained.
It is proper to state that, were this matter presented in proper form, we see no reason to change the conclusion which the court, has reached in this cast;, and a rehearing would have been denied.